                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                      Case No. 96-cr-00146-MMC-1
                                                       Plaintiff,                       ORDER DENYING DEFENDANT'S
                                  8
                                                                                        MOTION TO ENTERTAIN AND GRANT
                                                 v.                                     RULE 60(B) MOTION; DENYING
                                  9
                                                                                        CERTIFICATE OF APPEALABILITY
                                  10     JON ZAVALIDROGA,
                                                                                        Re: Dkt. No. 262
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On March 1, 2019, the Court issued its "Order Denying Defendant's Fifth Motion

                                  14   for Reconsideration of Denial of Petition for Writ of Coram Nobis; Denying Issuance of

                                  15   Certificate of Appealability." On March 8, 2019, defendant filed a notice of appeal from

                                  16   said order; the appeal remains pending before the Court of Appeals for the Ninth Circuit.

                                  17          The Court is now in receipt of defendant's "Motion for the District Court to

                                  18   'Entertain and Grant' an Amended Rule 60(b) Motion Pursuant to a Prospective Remand

                                  19   From Ninth Circuit #19-15437," filed May 3, 2019. In said motion, defendant requests

                                  20   that the Court indicate whether it would grant an amended version of his fifth motion for

                                  21   reconsideration, i.e., the motion that was denied on March 1, 2019. See Fed. R. Civ. P.

                                  22   62.1 (setting forth procedure where "timely motion is made for relief that the court lacks

                                  23   authority to grant because of an appeal that has been docketed").

                                  24          The Court having read and considered defendant's latest motion, the motion is

                                  25   hereby DENIED, see Fed. R. Civ. P. 62.1(a)(2), for the reason that the proposed

                                  26   amended fifth motion for reconsideration is untimely and futile, as it only raises

                                  27   arguments that repeatedly have been addressed and rejected by both this Court and by

                                  28   the Ninth Circuit.
                                   1         Lastly, if defendant elects to appeal the instant order, the Court, to the extent a

                                   2   certificate of appealability may be required, hereby DENIES such certificate, as

                                   3   defendant has not made any showing, let alone a "substantial showing," that he has been

                                   4   denied a "constitutional right." See 28 U.S.C. § 2253(c)(2).

                                   5         IT IS SO ORDERED.

                                   6

                                   7   Dated: May 9, 2019
                                                                                               MAXINE M. CHESNEY
                                   8                                                           United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
